DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US Pub. 2019/0035917 A1).
In re claim 1, Cheng et al. shows (fig. 25) a semiconductor device structure, comprising: a substrate; a gate stack (216) over the substrate, wherein the gate stack comprises a first dielectric layer (704, 706), a work function layer (1704), and a gate electrode (1708) sequentially stacked over the substrate, the first dielectric layer is between the work function layer and the substrate, the work function layer is between 
In re claims 2-4, Cheng et al. shows (fig. 25) the work function layer covers an entire first top surface of the thin portion and an entire second top surface of the thick portion. A second dielectric layer (702) between the first dielectric layer and the substrate, wherein the first dielectric layer has a first dielectric constant greater than a second dielectric constant of the second dielectric layer. The thick portion is wider than the thin portion.
In re claims 6-9, Cheng et al. shows (fig. 25) the thick portion is between the gate electrode and the substrate and the work function layer has a bottom surface and a protruding portion protruding from the bottom surface. The protruding portion is in direct contact with the thin portion.

In re claim 10, Cheng et al. shows (fig. 25) a semiconductor device structure, comprising: a substrate; (216) a gate stack over the substrate, wherein the gate stack comprises a dielectric layer (704,706), a work function layer (1704), and a gate electrode (1708) sequentially stacked over the substrate, the work function layer has a bottom surface and a protruding portion (at 705) protruding from the bottom surface, the protruding portion is embedded into the dielectric layer, and the protruding portion 
In re claims 11-12, Cheng et al. shows (fig. 25) the central portion of the dielectric layer is thicker than the protruding portion and the central portion of the dielectric layer is wider than the protruding portion.
In re claims 15-16, Cheng et al. shows (fig. 25) the protruding portion is in direct contact with the dielectric layer under the protruding portion and the dielectric layer under the protruding portion is thinner than the central portion of the dielectric layer.

In re claim 17, Cheng et al. shows (fig. 25) a semiconductor device structure, comprising: a substrate; a gate stack (216) over the substrate, wherein the gate stack comprises a dielectric layer (704, 706), a work function layer (1704), and a gate electrode (1708) sequentially stacked over the substrate, and a central portion (at 706) of the dielectric layer is partially embedded into a bottom portion of the work function layer; and an insulating layer (306) over the substrate and wrapping around the gate stack.
In re claims 18-20, Cheng et al. shows (fig. 25) the work function layer covers an entire top surface of the dielectric layer. A lower portion of the work function layer has an H-like shape. the substrate has a fin structure, and the gate stack wraps around an upper portion of the fin structure.



Allowable Subject Matter
Claims 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US Pub. 2015/0137269 A1), Liang (US Pub. 2017/0025536 A1), Wang (US 8,772,148 B1), Cheng (US 9,991,365 B1), Hong (CN 102386217 A), and Kim (KR 2017/0093672 A) also disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815